                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TRACY COATES                                                                           PLAINTIFF

V.                                                                      NO. 3:20-CV-25-DMB-RP

SAIA MOTOR FREIGHT LINE, LLC,
a/k/a Saia LTL Freight; MARCUS
MORROW; and JOHN DOES 1–10                                                          DEFENDANTS


                                              ORDER

       On January 23, 2020, Tracy Coates, asserting diversity jurisdiction, filed this action against

Saia Motor Freight Line, LLC, a/k/a Saia LTL Freight; Marcus Morrow; and John Does 1-10.

Doc. #1.

       A federal court has “a continuing obligation to assure itself of its own jurisdiction, sua

sponte if necessary.” United States v. Pedroza-Rocha, 933 F.3d 490, 493 (5th Cir. 2019). The

burden of establishing diversity jurisdiction rests with the party asserting its existence. Settlement

Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 534 (5th Cir. 2017).

       For diversity jurisdiction to exist, the parties must be completely diverse. MidCap Media

Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019). To be completely diverse,

“all persons on one side of the controversy must be citizens of different states than all persons on

the other side.” Id. (alterations omitted). In that regard, “the citizenship of an LLC is determined

by the citizenship of all of its members.” Id. at 314 (alterations omitted).

       Because the complaint here does not allege the members of Saia Motor Freight Line, LLC,

much less the citizenship of each member, diversity jurisdiction has not been established.

Accordingly, within seven (7) days of this order, Coates, as the party asserting jurisdiction, must

file an amended complaint pursuant to 28 U.S.C. § 1653 to cure the deficient allegations of
citizenship as to Saia Motor Freight Line, LLC, or this action will be dismissed for lack of

jurisdiction.

        SO ORDERED, this 21st day of February, 2020.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE




                                             2
